—In an action to recover damages for personal injuries, the third- and fourth-party defendant New York Paving, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Bruno, J.), dated June 28, 1999, as denied its motion for summary judgment to . dismiss all claims and cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The .Supreme Court properly denied the appellant’s motion for summary judgment. The proof submitted on the motion showed, inter alia, the existence of a factual question as to whether the appellant was responsible, at least in part, for the complained-of condition which allegedly caused the plaintiff’s injuries (see generally, Alvarez v Prospect Hosp., 68 NY2d 320). Bracken, J. P., Thompson, S. Miller and Florio, JJ., concur.